DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 01/31/2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-015154 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are are rejected under 35 U.S.C. 103 as being unpatentable over Ito [WO 2016/047020] (see related US 2017/0301497 for English translation which is applicant cited prior art) in view of Uruma et al. [US 2015/0194284] and further in view of Lee [US 2013/0335176].
Claim 1, Ito teaches an electromagnetic relay [figure 1] comprising: a coil [12] configured to generate a magnetic field by being energized; a fixed element [26/28] including a fixed contact point [27/29] made of an electrical conductive material; a movable element [22] including a movable contact point [25] that is made of an electrical conductive material and disposed to face the fixed contact point in a central axis direction of the coil [figure 1]; a fixed core [13] that is made of a magnetic material and disposed inside the coil [2]; a movable section [16/18] disposed between the movable element [22] and the fixed core [13] to move the movable element [22] in the central axis direction in accordance with an energizing state of the coil [figures 1 and 2], the movable section [16/18] including: a movable core [16] that is a rigid body made of an inorganic magnetic 
Ito fails to teach a stopper that protrudes from either one of the fixed yoke or the movable section toward the other to be in contact with the other when the movable section moves toward the fixed yoke, the stopper being integrally formed with the either one of the fixed yoke or the movable section.
Uruma teaches an electromagnetic relay [figure 30] comprising: a coil [2] configured to generate a magnetic field by being energized; a fixed element [33] including a fixed contact point [32] made of an electrical conductive material; a movable element [3] including a movable contact point [34] that is made of an electrical conductive material and disposed to face the fixed contact point in a central axis direction of the coil [figure 1]; a fixed core [24] that is made of a magnetic material and disposed inside the coil [2]; a movable section [25/8] to move the movable element in the central axis direction in accordance with an energizing state of the coil, the movable section [25/8] including: a movable core [25] that is a rigid body made of an inorganic magnetic material and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the stopper of Uruma in the electromagnetic relay of Ito in order to restrict the movement of the moveable section by defining an end of travel position.
Ito as modified fails to teach the claimed location of the stopper so as to be in contact with the other when the movable section moves toward the fixed yoke.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to relocate the stopper to be in contact with the other when the movable section moves toward the fixed yoke or any other configuration as long as the stopper limits the range of movement of the moving elements of the relay (i.e. between the fixed yoke and the movable section, between the fixed core and movable core, or between the fixed yoke and movable element etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Lee teaches an electromagnetic switching device wherein a stopper [321] is provided to limit movement of the shaft [paragraph 0008] wherein the stopper [321] is formed integral to the fixed core [32; figures 1 and 2].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the stopper of Ito as modified integral with the fixed yoke or the movable section as taught by Lee, since it has been held that forming in one piece an article which has formerly been formed in to pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164.
 Claim 2, Ito as modified discloses the electromagnetic relay according to claim 1, wherein Ito discloses that the fixed yoke [31] is disposed at a side of the movable core [13], the side to which the movable core moves when the coil is stopped to be energized [figures 1 and 2].
Claim 3, Ito as modified discloses the electromagnetic relay according to claim 1, wherein Uruma teaches that the stopper extends away from a surface of the fixed yoke [figure 1] extending in the central axis direction, wherein Lee teaches making the stopper integrally formed the fixed yoke and extends toward the movable core in the central axis direction.
Claim 4, Ito as modified discloses the electromagnetic relay according to claim 1, wherein Uruma teaches that the stopper extends away from a surface of the fixed yoke [figure 1] extending in the central axis direction, wherein Lee teaches making the 
Ito as modified fails to teach that the stopper is integrally formed with the movable core.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to relocate the stopper to be integrally formed with the movable core and extends toward the fixed yoke in the central axis direction as long as the stopper limits the range of movement of the moving elements of the relay, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 5, Ito as modified discloses the electromagnetic relay according to claim 1, with the exception of the shaft includes a flange disposed to face the fixed yoke in the central axis direction and connected to the movable core, and the stopper is integrally formed with the flange and extends toward the fixed yoke in the central axis direction.
Lee further teaches that the shaft [34] includes a flange [341] disposed to face the fixed part of the magnetic circuit [32] in the central axis direction and connected to the movable core [33], wherein the stopper [321] contacts the flange [341] to limit movement of the shaft.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the shaft flange as further taught by Lee et al. in the relay of Ito as modified to provide an alternative location onto which the stopper can act to limit movement of the shaft.  Simple substitution of one known element for another [structures to limit movement of a shaft in a relay by means of a stopper], producing a predictable result, renders the claim obvious.	
Ito as modified fails to teach that the stopper is integrally formed with the flange and extends toward the fixed yoke in the central axis direction.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to relocate the stopper to be integrally formed with the flange of the shaft so as to extend toward the fixed yoke in the central axis direction as long as the stopper limits the range of movement of the moving elements of the relay, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/           Primary Examiner, Art Unit 2837